DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further outer portions or single outer portion in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the magnet body completely covers an outer portion of the coil body by a magnet body side.” None of the embodiments illustrate that the magnet body (8, 20, and 21) completely covers the radially outer portion or surface or edge of the coil body. Instead, the magnet body either covers a small portion of the outer portion of the coil body (FIG. 2), or does not cover any portion of the outer portion of the coil body (FIGS. 1 and 3). The specification describes that aside for the part of the coil body that is completely covered, “none of the further outer portions of the coil body is partially or completely covered by the magnet body” (see paragraph [0021]). In addition, the outer portion of the coil body is reference number 6a which is indicated in 
Claim 1 also recites “wherein two further outer portions of the coil body are not covered by the magnet body or are not covered by more than a value of 20 percent of one respective outer dimension of the further outer portion, or wherein, in the case of a single further outer portion covered by the magnet body, said outer portion is not covered by more than a value of 70 percent.” Firstly, it is unclear what the two further outer portions of the coil body are intended to mean that are not covered. Secondly, it is unclear based on this language, if claim 1 requires one further outer portion or two further outer portions. Thirdly, the phrase “or are not covered by more than a value of 20 percent of one respective outer dimension of the further outer portion” is unclear. What portion is 20% of what other component? In addition, it is unclear if these are three distinct alternatives of one another; it is unclear what the “or” is modifying.
Similar to the above issues of indefiniteness, claim 1 recites “wherein the coil body has a plurality of outer portions, each having an associated outer dimension of the outer portion.” It is unclear the covered outer portion or further outer portions are among the plurality of outer portions. No outer portions are delineated in the drawings.
Claim 1 further recites “wherein the conductive body covers the magnet body at opposite outer portions of a cross-sectional area of the conductive body through which the magnetic field passes.” It is again unclear what the outer portions are intended to 
Although not exactly on point, the specification also describes that “[a]n outer dimension of an axial side of the coil body is, in particular, a radial width of the coil body and/or an outer dimension of a radial side of the coil body is an axial height of the coil body, relative to a shaft axis of the auxiliary unit passing through the friction clutch.” In other words, this definition relative to an outer dimension seems to be either axial or radial meaning there is inconsistent usage within the specification of the term “outer”. Typically, in rotating mechanisms, the outer components are radially outer, i.e., these types of surfaces of dimensions are taken radially. However, in the present claims in view of the specification, this is not clear.
The dependent claims refer to various outer portions of the coil body. It is further unclear to which outer portions are being referred in the dependent claims since multiple different unclear outer portions are recited in claim 1.
	In order to provide compact prosecution, the Examiner is interpreting claim 1 to encompass FIG. 2 which is the only embodiment where the magnet body covers any outer portion of the coil body. In other words, C1 is the first recited outer portion that is completely covered and the remainder of the coil is the outer portion or portions that are not covered. In view of this, no requirement for election of species may be made.

Claim 8 recites “the opposing magnet body sides.” There is insufficient antecedent basis for this feature. Furthermore, it is unclear whether this refers to opposing surfaces of the magnet body, or two different directions relative to the magnet body. If the former, it is unclear how to side surfaces can extend axially. To extend axially, two surfaces would need to be radially nested, i.e., inner and outer surfaces.
Claim 10 recites “wherein the magnet body comprises a fastening portion on a magnet body side which in the axial direction of the friction clutch faces away from the magnet body side.” It is unclear what the fastening portion is since this is functional but it is unclear what is being fastened to what other component or what structural constitutes the fastening portion in the disclosed embodiments. In this case, the fastening portion 18 in the drawings appears to merely be a surface of the magnet body which by itself is not capable of fastening. 
Claim 12 recites “wherein the magnet body and the coil body are configured to be adapted to one another, such that a cross-sectional area in the magnet body through which the magnetic field passes is at least 1.5 times as great as a cross-sectional area in the conductive body through which the magnetic field passes.” It is unclear in which direction the cross-sectional area is taken since the magnetic field travels through multiple different portions of each of these elements with different cross-sectional areas. Is this taken at the interface between the two elements, which should be the same 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2008/0060901).

Claim 1
As best understood, Zhao discloses a friction clutch for a drive of an auxiliary unit of an internal combustion engine of a vehicle, having an electromagnet assembly comprising 
a coil body having a coil (2) and a magnet body (3) connected to the coil body (2), 
wherein when the coil (2) is energized, a magnetic field having magnetic field lines is generated, wherein the magnetic field lines pass through the magnet body (3) and a magnetizable conductive body (5) adjacent to the magnet body (see e.g., FIGS. 3a-4), such that a displaceable magnetizable armature portion (8) can be brought from one position into another position, wherein the 
wherein the magnet body (3) completely covers an outer portion (“first outer portion” in partial annotated FIG. 2 below) of the coil body (2) by a magnet body side (lower side in FIG. 2), 
wherein two further outer portions (“second outer portion” and “third outer portion” in partial annotated FIG. 2) of the coil body are not covered by the magnet body (3), 
wherein the conductive body (5) covers the magnet body (3) at opposite outer portions (outer portions of 3 that are toward the top of FIG. 2; “second outer portion” and “third outer portion” in partial annotated FIG. 2) of a cross-sectional area of the conductive body (5) through which the magnetic field passes.
In annotated partial FIG. 2 on the following page, the outer portions are noted as the axial segment of the outer surface of the magnet body (3) that corresponds to each outer portion.


[AltContent: textbox (Third outer portion)][AltContent: ][AltContent: textbox (Second outer portion)][AltContent: ][AltContent: textbox (First outer portion)][AltContent: ]
    PNG
    media_image1.png
    144
    65
    media_image1.png
    Greyscale


Claim 2
As best understood, Zhao discloses wherein except for the completely covered outer portion (“first outer portion” in annotated partial FIG. 2 above) of the coil body (2), none of the further outer portions (“second outer portion” and “third outer portion” in partial annotated FIG. 2) of the coil body (2) is either partially or completely covered by the magnet body (3) (see FIG. 2).

	Claim 3
As best understood, Zhao discloses wherein at least the outer portion (“second outer portion” and/or “third outer portion” in partial annotated FIG. 2) of the coil body (2) 

Claim 4
As best understood, Zhao discloses wherein the magnet body (3) is configured to be adapted to the coil body (2) such that just one of the two opposing outer portions (“first outer portion” in annotated partial FIG. 2) of the coil body (2) and just one of the two further opposing outer portions (“second outer portion” and “third outer portion” in partial annotated FIG. 2) of the coil body (2) are present without being covered by the magnet body (3) (see FIG. 2). 

Claim 5
Zhao discloses wherein the magnet body (3) has a substantially quadrangular cross section (see FIG. 2).

Claim 6
Zhao discloses wherein the friction clutch is configured for assembly on a shaft  (6) on which the conductive body (5) or the armature portion (8) is received, wherein the shaft (6) has a longitudinal axis (12) which predetermines an axial direction (along 12) of the friction clutch relative to the shaft (6) and a radial direction (perpendicular to 12) of the friction clutch (see FIG. 2).

Claim 7
Zhao discloses wherein in the radial direction of the friction clutch, an outer dimension of the magnet body side, which completely covers just the one outer portion (“first outer portion” in partial annotated FIG. 1) of the coil body (2), at least substantially corresponds to an outer dimension of the completely covered outer portion of the coil body (2) in the radial direction of the friction clutch since these are one and the same.

Claim 10
As best understood, Zhao discloses wherein the magnet body (3) comprises a fastening portion (bottom surface of 3 in FIG. 2) on a magnet body side (bottom side in FIG. 2) which in the axial direction of the friction clutch faces away from the magnet body side (top side in FIG. 2) which completely covers just the one outer portion (“first outer portion”) of the coil body (2).

Claim 12
	As best understood, Zhao discloses wherein the magnet body (3) and the coil body (2) are configured to be adapted to one another, such that a cross-sectional area in the magnet body (3) through which the magnetic field passes is at least 1.5 times as great as a cross-sectional area in the conductive body through which the magnetic field passes since the width of portion 3b is more than 1.5 times the width of portion 5c and the width of 3a is more than twice that of 5d.


Claim 13
	Zhao discloses wherein the conductive body (5) covers the magnet body (3) over an area that is at least 50 percent of a cross-sectional area of the conductive body (5) through which the magnetic field passes (see FIG. 2 illustrating a substantial overlap of 5 covering 3 which is more than half of 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as set forth in the rejection of claim 1 in view of Bisaga (US 5,870,818).

Claim 8
Zhao discloses wherein one of the opposing magnet body sides which extend in the axial direction of the friction clutch are separated by an air gap from portions of the conductive body but not both, and specifically not the inner side.  For purposes of examination, the opposing sides are interpreted as inner and outer sides consistent with the air gap in the specification being L1 and L2. However, Bisaga discloses an electromagnetic clutch wherein the opposing inner and outer magnet body sides (inner and outer sides of 18) which extend in the axial direction (horizontal direction of FIG. 1) .

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as set forth in the rejection of claim 1 in view of Kosugi (US 4,476,451).

Claim 9
Zhao does not disclose wherein the magnet body (3) is of layered construction. However, Kosugi discloses that a magnet body (28) of an electromagnet includes a layered construction (e.g., 281, 284) (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Zhao to include a layered construction for the magnet body in order to provide magnetic and/or wear resistance.

Claim 11
Zhao does not disclose wherein the magnet body (3) has a layered structure, wherein the individual layers are fixed together mechanically and/or by a material connection. However, Kosugi discloses that a magnet body (28) of an electromagnet .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wall (US 5,642,797) discloses an electromagnetic clutch where the outer portion of the coil housing does not fully cover the coil and no inner portion exists. Kristen et al. (2002/0066632) discloses an electromagnetic clutch where the outer and inner portions of the coil housing extend only partially covering the coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STACEY A FLUHART/Primary Examiner, Art Unit 3659